Citation Nr: 0805935	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of prostate cancer secondary to ionizing radiation 
exposure.

2.  Entitlement to service connection for erectile 
dysfunction, including residuals of circumcision.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1962.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina.

The veteran testified at a Travel Board hearing via video 
conference in January 2007 before the undersigned Veterans 
Law Judge.  A transcript of the hearing testimony is 
associated with the claims file.  The veteran cancelled the 
scheduled local RO hearing he requested.


FINDINGS OF FACT

1.  Prostate cancer was not demonstrated in service nor was 
it the result of injury suffered or disease contracted in 
service.

2.  Prostate cancer is not a presumptive disorder under 38 
C.F.R. § 3.309(d) based on in-service ionizing radiation 
exposure, and the preponderance of the competent evidence is 
against finding that prostate cancer is otherwise related to 
service.

3.  Erectile dysfunction disorder was not demonstrated in 
service nor was it the result of injury suffered or disease 
contracted in service.

4.  Hearing loss was not demonstrated in service nor was it 
the result of injury suffered or disease contracted in 
service.


CONCLUSIONS OF LAW

1.  Post-operative residuals of prostate cancer were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), (d), 3.311 (2007).

2.  Erectile dysfunction was not incurred in or aggravated by 
active service, nor is it caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3.  A hearing loss was not incurred in or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
April 2003 and December 2004 of the information and evidence 
needed to substantiate and complete a claim, to include 
separate letters specifically tailored to herbicide and 
radiation exposure claims, notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the veteran in obtaining identified and 
available evidence needed to substantiate a claim, and 
informed the veteran of the need to submit all pertinent 
evidence in his possession.  A March 2006 letter provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided he was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and his claims 
were readjudicated, as shown in May 2006 Statement of the 
Case (SOC) and the November 2006 Supplemental SOC.  The 
veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the veteran that 
reasonably affects the fairness of this adjudication.

The veteran served in the U.S. Air Force.  Except for in-
patient records associated with his June 1956 circumcision, 
the veteran's service medical records are not available.  A 
July 2004 National Personnel Records Center response to the 
veteran's inquiry advised that the July 1973 fire destroyed 
the records of Air Force personnel with surnames Hubbard 
through Z for the period 1947 through 1963.  The letter also 
advised that reconstruction was not possible.  The in-patient 
record was obtained after the RO's repeat attempts to obtain 
any alternate records.

In light of the above, the Board recognizes that there is a 
heightened obligation to assist the veteran in the 
development of his claim, a heightened obligation to explain 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  Russo v. Brown, 9 Vet. App. 46 (1996).  
Nonetheless, the Board finds that the RO expended all 
reasonable efforts to assist the veteran with obtaining 
relevant records.  38 C.F.R. § 3.159(c).

The RO adjudicated the veteran's claim without affording him 
a VA examination.  Under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for the duty to get an examination is rather low.   
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Notwithstanding the very low threshold, the Board finds that 
it has not been triggered.  While the veteran's testimony and 
his written submissions are competent evidence as to what 
duties he performed during his active service and the 
environment in which he performed them, there is no competent 
evidence of a link between any current disability and his 
active service.

As a lay person, the veteran may only relate symptoms he 
observed, but he may not render an opinion on matters which 
require medical knowledge, such as the underlying condition 
which is causing the symptoms observed.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995).  Further, as discussed 
below, there is no competent evidence whatsoever that the 
veteran in fact has a current hearing loss disorder.  Thus, 
the Board finds that the RO did not fail to comply with the 
duty to assist by not affording the veteran an examination.  
38 C.F.R. § 3.159(c)(4).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer or sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Prostate Cancer and Erectile Dysfunction

The veteran was diagnosed with prostate cancer in 1996, and 
he a underwent radical retropubic prostatectomy in November 
1996 as treatment.  Among his post-operative residuals is 
impotence.

In his various written submissions and testimony at the 
hearing, the veteran asserts that he was exposed to radiation 
while working around and on nuclear weapons during his active 
service.  He also asserts that his assigned duties entailed 
working with chemicals and gases used as cleaning agents, and 
that he was exposed to Agent Orange during his tour in Korea, 
as well as DDT which was sprayed for control of mosquitoes.  
He noted in his January 2005 statement that his duties 
entailed assembling, disassembling, and inspecting "live" 
weapons, and that he wore a film badge only during alerts.  
He also referred to a "color test" where dye was inserted 
into his arm.  While he stated he did not know the actual 
reason for this test, he speculates that it may have been to 
measure for radiation.  The veteran was under the impression 
that, because he had a top secret security clearance, he was 
under an obligation not to mention any of that to his medical 
providers.  There is no documentary evidence that he was in 
fact instructed to act in that manner.

In addition to the legal requirements for service connection 
set forth above, service connection can also be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Finally, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043- 44 (Fed. 
Cir. 1994).

Analysis

Prostate cancer is a radiogenic disease, and it manifested 
more than five years after the veteran's active service.  See 
38 C.F.R. § 3.311(b)(2).  The preponderance of the evidence, 
however, is against a finding that the veteran was in fact 
exposed to radiation during his active service.  In light of 
this salient fact, there was no requirement for the RO to 
forward the veteran's claim to the Under Secretary For 
Benefits.  See 38 C.F.R. § 3.311(b)(1).

The veteran returned a completed Exposure To Radiation During 
Active Duty Form in January 2005, on which he included the 
information contained in his basic assertions.  He claimed 
radiation exposure while assigned to Lowery Air Force Base 
(AFB), Colorado; Kunsan Air Base, Republic of Korea; Hill 
AFB, Utah; and, Travis AFB, California.

The RO provided that information to the Air Force Medical 
Operations Agency in July 2005 and requested that agency to 
determine if there was any record of exposure to ionizing 
radiation or equivalent record of occupational exposure for 
the veteran.  In an August 2005 reply, the Chief, Radiation 
Protection Agency Division of the Air Force Medical Support 
Agency, informed the RO that it queried the USAF Master 
Radiation Exposure Registry, which is the single repository 
for occupational monitoring for all Air Force personnel.  A 
search of the registry and all information available to the 
registry revealed no external or internal exposure data on 
the veteran.  The letter also advised that, while the 
repository's records dated to 1947, earlier records, 
especially the DD Form 1141, were maintained in the military 
medical record by the local unit and were not forwarded for 
inclusion in the central repository.  The Medical Agency 
forwarded an inquiry to the Air Force Safety Center for any 
information it may have.

The Air Force Safety Center advised in a November 2005 that a 
search of records for the veteran, and those of similarly 
exposed personnel with common duty specialty codes and 
periods of exposure, did not yield any information on which a 
dose recommendation could be made.

Although the veteran asserts that at times he wore a film 
badge, the Air Force Master Radiation Exposure Registry had 
no data on him.  In light of the fact the veteran served 
after 1947, there is no basis on which to infer that any 
existing data related to him were maintained in his local 
records-which, of course, are assumed to have been destroyed 
in the fire at the National Personnel Records Center.

There is also the matter that the veteran has not submitted 
any evidence that merely working on or around nuclear weapons 
exposes one to radiation.  The general literature he 
submitted in support of his claim discusses veterans who 
actually served in Japan after the atomic bombing of 
Hiroshima and Nagasaki, those who participated in nuclear 
weapons test blasts, and workers who worked in areas where 
nuclear materials were produced.  There is no discussion of 
individuals who, like the veteran here, worked in a munitions 
maintenance unit or similar unit.

The veteran asked the then VA provider who performed his 
prostate surgery to provide an opinion that his prostate 
cancer was related to exposure, but the provider noted in his 
August 2007 reply that he could not do so.  As concerns the 
veteran's assertion that he was exposed to Agent Orange while 
he was in Korea, there is absolutely no evidence to support 
that assertion.  The Secretary's November 2004 letter to a 
member of Congress advised that Agent Orange was used along 
the Korean demilitarized zone in the late 1960s, which was 
several years after the veteran served there.  Further, the 
veteran served well south of the demilitarized zone at Kunsan 
Air Base.  The Department of Air Force August 2004 letters to 
a member of Congress made no mention of the presence of Agent 
Orange on Okinawa or the Japanese mainland.  There was an 
instance of the transfer of gas and nerve agents from 
Okinawa.  The veteran was not assigned to Okinawa.

Thus, the Board is constrained to deny the claim on both a 
direct and presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311.


Loss of Creative Organ

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In light of the fact that the veteran's claim for service 
connection for loss of a creative organ is inextricably 
linked to his prostate cancer claim, it too must be denied, 
as neither the second nor the third Wallin element is shown 
by the evidence.  38 C.F.R. § 3.310.

Hearing Loss Claim

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The veteran noted at the hearing that his duties in active 
service required him to work around propeller driven, and 
later, jet, aircraft while the engines were running.  He also 
asserted that he was not issued any ear protection devices.  
Transcript, pp. 3 - 10.  The critical deficiency in the 
veteran's claim is that there is no probative medical 
evidence that he has a currently diagnosed hearing loss as 
that term is defined by 38 C.F.R. § 3.385.

He noted at the hearing that he was told by "Beltone" in 
1998 that he had a hearing loss, which was the first he was 
ever told of a hearing problem.  He also noted that there may 
be related records at the Medical University of South 
Carolina.  Transcript, pp. 11-12.  In an April 2007 letter, 
however, the university informed the RO that there were no 
records associated with the veteran in its possession.

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The claim is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of prostate 
cancer secondary to ionizing radiation exposure is denied.

Entitlement to service connection for erectile dysfunction, 
including residuals of circumcision, is denied.

Entitlement to service connection for hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


